Citation Nr: 0733460	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The case was remanded in December 2006.

In January 2006, the Board advanced the veteran's appeal on 
the Board's docket.

For the reasons outlined below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

When the case was remanded in December 2006, the Board 
instructed the originating agency to afford the veteran a new 
VA orthopedic examination for the purpose of clarifying the 
nature and etiology of any left leg disability.  The examiner 
was to address the following:

If a left leg disability is diagnosed, is it at least as 
likely as not (i.e., is there a 50/50 chance) that the 
diagnosed disorder had its onset during active duty 
service or is otherwise the result of an in-service 
event?  

Is it at least as likely as not that the diagnosed leg 
disorder is proximately due to, or aggravated by, his 
service-connected right and left foot disabilities?

The examiner must use the "at least as likely as not" 
language in answering the foregoing.

While the June 2007 VA examiner stated that she was unable to 
answer the first question without resorting to mere 
speculation, the VA examiner did not even attempt to resolve 
the second question.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App 
268 (1998).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC should return the claims 
folders, to include a copy of this remand, 
to the VA examiner who conducted the June 
2007 VA examination in order to ascertain 
whether the veteran's diagnosed leg 
disorder is proximately due to, or 
aggravated by, his service-connected 
symptomatic fallen right foot metatarsal, 
and/or his left foot shell wound 
residuals.  The rationale for all opinions 
offered must be provided.

2.  Thereafter, the AMC or the RO should 
undertake any other indicated development 
and then readjudicate the issue on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

